1                                                                           Hon. Deborah M. Smith

2

3

4

5

6                                UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ALASKA
7

8    UNITED STATES OF AMERICA,                        )
                                                      )
9    Plaintiff,                                       ) 3:19-CR-00026-TMB-DMS
                                                      )
10           vs.                                      )
                                                      ) NOTICE OF JOINDER
11   GLEN BALDWIN, a/k/a “Glenn Dog”                  )
                                                      )
12                                                    )
     Defendant.
                                                      )
13                                                    )
14
             COMES NOW Defendant Glen Baldwin, by and through his undersigned counsel, joins
15

16
     in his co-defendant Roy Naughton’s Motion to Change Venue filed December 24, 2020. (Docket

17   Sub No. 661).

18           Dated this 28th day of December, 2020.

19                                                       /s/Peter Mazzone

20                                                       Peter Mazzone WSBA #25262
                                                         Attorney for Defendant
21

22

23

24

25

     NOTICE OF JOINDER - 1                                         Peter Mazzone,# 25262
                                                                MAZZONE LAW FIRM, PLLC
                                                                3002 Colby Avenue, Suite 302
                                                                     Everett, WA 98201
           Case 3:19-cr-00026-TMB-DMS Document 665              Filed 12/28/20      Page 1 of
                                                                       (425) 259-4989
                                                                                                2
1                                    CERTIFICATE OF SERVICE
2    I, Aleshia Johnson, Paralegal at Mazzone Law Firm, PLLC, hereby certify that on this 28th day
     of December, 2020, I electronically filed the foregoing pleading using the CM/ECF system
3
     which provides service to all parties.
4

5
     /s/ Aleshia Johnson
6    Aleshia Johnson, Paralegal
     aleshiaj@mazzonelaw.com
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     NOTICE OF JOINDER - 2                                        Peter Mazzone,# 25262
                                                               MAZZONE LAW FIRM, PLLC
                                                               3002 Colby Avenue, Suite 302
                                                                    Everett, WA 98201
          Case 3:19-cr-00026-TMB-DMS Document 665              Filed 12/28/20      Page 2 of
                                                                      (425) 259-4989
                                                                                               2
